Citation Nr: 1515952	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active duty service from November 1961 to November 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a video conference hearing before the Board in April 2012. A transcript of that appeal is of record.  

In July 2012 the Board granted service connection for tinnitus and remanded the claim for service connection for bilateral hearing loss to obtain any additional records and to afford the Veteran with a VA examination and nexus opinion.  That grant of service connection was effectuated by a July 2012 rating decision which assigned an initial 10 percent rating for tinnitus.  The Board again remanded the claim in June 2014 for an addendum opinion.  The case has now been returned to the Board.  

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record. 


FINDINGS OF FACT

The Veteran is first shown to have a bilateral hearing loss during the current appeal and that hearing loss first manifested years after service and is unrelated to the Veteran's military service and unrelated to service-connected tinnitus.  



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(a) and (b), 5107(b) West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 3.385 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (a) (2014), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant, as well as how disability ratings and effective dates are assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

By VCAA letter in January 2007 VA's notice requirements were met with respect to the issue addressed in this decision.  The VCAA letter was issued prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes incomplete service treatment records (STRs), private treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further development action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  

The case was remanded in 2012 to attempt to locate the Veteran's report of his examination for service separation.  Accordingly, an inquiry was sent to the National Personnel Record Center (NPRC), which responded that that all service treatment records had been sent to the Montgomery, AL Regional Office on February 1, 2007.  Thus, all available service records are on file.   

The Veteran was afforded VA examinations in 2007, 2012, and 2014.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  Therefore, the examination reports are adequate to decide the claim.  The Board acknowledges that the examiners did not specifically note the dates of any Virtual VA records as requested in the Board remands; however, the body of the examination reports indicate that the examiners had complete knowledge of the Veteran's history and current treatment.  Therefore the Veteran is not prejudiced by this failure to comply and the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, further examination is not necessary. 

In compliance with the June 2014 Board remand, the Veteran was sent a letter in July 2014 informing him that he could submit additional evidence or information.  He testified that he had not received private postservice treatment for hearing loss.  Page 13 of the transcript.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked but does not require providing such information as to equate with preadjudication of any claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing preadjudicate the claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  At the videoconference the issues on appeal were identified and testimony at the hearing focused on the elements for claim substantiation.  Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Also, neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Moreover, even if not all elements required for claim substantiation are explicitly set forth at a hearing, if the matter is developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

In this case, the Board is satisfied that the obligations set forth at 38 C.F.R. § 3.103(c)(2) have been met and that consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge at the videoconference complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating the claim.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. §§ 1110, 1131.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence, must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Background

The available STRs are negative for a diagnosis of or treatment for hearing loss and there is no evidence of such within one year after discharge from service.  Service personnel records associated with the claims file indicated show that the Veteran had service in the Republic of Vietnam for which he was awarded the Combat Infantryman Badge, among other decorations. 

Audiometric testing during service in February 1969 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 



Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
10
5
Not Tested
5
Left Ear
5
0
0
Not tested
10

Audiometric testing during service in May 1977 revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
0
0
0
Not Tested
0
Left Ear
5
5
0
Not Tested
0

The Veteran was afforded a VA audiology examination in April 2007.  According to the Veteran, he was exposed to tank noise and various explosions in service.  His civilian occupations included working as a mechanic, without hearing protection, and in a steel mill for two years with hearing protection.  Recreationally, he hunted and worked with various kinds of power equipment both with and without the benefit of hearing protection.  He identified the date of onset of his tinnitus as 1987 or 1988.  The Veteran reported having had decreased hearing for the past 12 years but could not relate the hearing loss to any specific incident or accident.  VA audiometric testing revealed his hearing to be within normal limits.  

Specifically, audiometric testing revealed the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
15
20
25
35
Left Ear
10
10
15
35
35

The average threshold in each ear was 24 decibels.  The Veteran's discrimination ability was 96 percent in each ear.  The examiner opined that the Veteran's hearing acuity was within normal limits in each ear, as it was on service examination in 1977, as a result of which the examiner felt that military noise exposure had not affected the Veteran's hearing acuity.  

A VA examination report dated November 2011 indicated that the Veteran worked as a mechanic/wrecker operator after discharge from service.  He retired in 2002 and his retirement was described as "regular." 

The Veteran also testified in April 2012 that he was exposed to artillery fire and tank noise in his capacity as a mechanic during active service.  He had worked as a mechanic after service but reported that he experienced ringing in the ears to varying degrees of intensity since service.  

On VA audiology examination in August 2012 the Veteran's records were reviewed.  Audiometric testing revealed his hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
5
15
25
35
45
Left Ear
15
20
25
45
55

The examiner stated that testing in 1969 showed normal hearing acuity, bilaterally, at all tested frequencies and the "separation" examination in 1977 continued to show normal hearing acuity in each ear at all tested frequencies, with no shift in thresholds in either ear at any tested frequency.  The examiner opined that it was less likely as not that the current bilateral hearing loss was related to service because there were no shifts in thresholds in either ear during service.  

On VA audiology examination in July 2014, pursuant to the June 2014 Board remand, the Veteran's hearing acuity, in decibels, at certain frequencies was as shown below: 

Hertz
500
1,000
2,000
3,000
4,000
Right Ear
10
15
25
35
45
Left Ear
15
20
30
45
50

At that time his discrimination ability was 100 percent in the left ear and 100 percent in the right ear.  The examiner stated that there was no permanent positive threshold shift between 500 and 6000 Hz in either ear during service.  The examiner stated that testing in 1969 showed normal hearing acuity, bilaterally, at all tested frequencies and the "separation" examination in 1977 continued to show normal hearing acuity in each ear at all tested frequencies, with no shift in thresholds in either ear at any tested frequency.  The examiner opined that it was less likely as not that the current bilateral hearing loss was related to service because there was no shift in thresholds in either ear during service.  The examiner further stated that tinnitus itself does not cause hearing loss or aggravate hearing loss.  Therefore, it was not likely his tinnitus had caused or aggravated his hearing loss in either ear.  

Analysis

Initially, the Board notes that the Veteran's STRs are incomplete and do not include a report of his examination for entrance into or discharge from active service.  Cumulatively, the holdings in Moore v. Derwinski, 1 Vet.App. 401, 406 (1991) and Godwin v. Derwinski, 1 Vet.App. 419, 426 (1991) are to the effect that where STRs are unavailable, a combat veteran's statement is sufficient evidence under 38 U.S.C.A. § 345(b) [now 38 U.S.C.A. § 1154(b) (West 1991)] of an event asserted to have occurred in service with respect to which there would normally be a service record.  Also, in O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) it was held that "where the service medical records are presumed destroyed; in such a case, the [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened."  

The Veteran had reported in-service noise exposure as a result of his duties as a mechanic and he was awarded the Combat Infantryman Badge.  See DD Form 214.  In the 2012 Board decision granting service connection for tinnitus, the Veteran's statements that he was exposed to significant in-service acoustic trauma were found to credible, and his statements and testimony were consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Here again, the Board finds his statements and testimony to be credible as to in-service exposure to acoustic trauma.  

If a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must "consider a theory of secondary service connection for tinnitus based on the appellant's service[-]connected bilateral hearing loss" because VA is required to consider all theories of entitlement.  Fountain v. McDonald, No. 13-0540, slip op. at 22 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  Here, however, the reverse is the case, i.e., the Veteran is service-connected for tinnitus and is claiming service connection for hearing loss in each ear.  Thus, analogously, the question of secondary service connection and secondary aggravation is presented, i.e., whether any hearing loss was caused or aggravated by the service-connected tinnitus.  

In adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, No. 13-0540, slip op. at 7 (U.S. Vet. App. Feb. 9, 2015) (precedential panel decision) (citing Wilson v. Derwinski, 2 Vet.App. 16, 19 (1991)).  Again, analogously, the focus must be the same when, as in this case, the Veteran is service-connected for tinnitus and is claiming service connection for bilateral hearing loss.  

Addressing first the matter of in-service chronicity, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the Veteran did have a chronic disease during service, such as a sensorineural hearing loss, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  

The STRs fail to demonstrate the combination of manifestations sufficient to identify an in-service chronic bilateral sensorineural hearing loss.  Specifically, there were no complaints or treatment for hearing loss during service and while no report is available as to testing of his hearing acuity at service separation, there were no complaints in an adjunct medical history questionnaire in conjunction with the 1977 examination which were suggestive of a hearing loss.  This was after termination of the Vietnam Conflict in May 1975 and any in-service combat exposure to acoustic trauma.  See 38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).

Thus, chronicity of an in-service hearing loss in each ear is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has chronic bilateral sensorineural hearing loss. 

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

However, the holding in Hensley, Id., places no limitation on the results of in-service audiometric tests being used by medical examiners to reach an opinion, even a negative opinion, and does not hold that VA must disregard an otherwise adequate medical opinion (even if a postservice examiner found audiometric results etiologically relevant).  See Gruen v. Shinseki, No. 09-3603, slip op. (U.S. Vet. App. May 16, 2011) (nonprecedential unpublished memorandum decision); Slip Copy, 2011 WL 1837395 (Table) (Vet.App.) (noting that the Board had conceded in-service exposure to acoustic trauma and the claimant currently had a hearing loss by VA standards).  

More to the point, in this case the audiometric testing conducted after the Veteran's active duty in 2007 did not document the existence of a hearing loss in either ear by VA standards.  Rather, a hearing loss by VA standards is not documented until the 2012 VA audiology examination and, significantly, this was five (5) years after the 2007 examination when a hearing loss by VA standards had not been found.  Thus, the holding in Hensley, Id., is inapposite.  Moreover, both VA audiologists stated that there were no in-service shift of thresholds in either ear.  

Moreover, a fair reading of the 2012 and 2014 VA audiology reports reflect that the audiologists were not positing a belief that service connection is unavailable when a veteran leaves service with normal hearing (which would contravene Hensley).  Rather, the VA audiologists were stating that, according to their knowledge, experience, and judgment, noise induced hearing loss had not been shown to manifest until years after the offending in-service noise had ceased.  Such conclusions, rendered by trained audiologists, do not contravene Hensley.  

The Board has considered the Veteran's statements and testimony at the videoconference hearing as to his exposure to loud noise during active service.  Even conceding that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that necessarily and always causes a hearing loss.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean that he developed a hearing loss thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

However, the record as it stands contains nothing which would suggest that whatever the cause of the current bilateral hearing loss, which is first shown in 2012, was somehow related to military service, other than the Veteran's uncorroborated testimony of continuous postservice hearing loss.  In fact, neither the Veteran nor his representative have at any time, including at the videoconference hearing, proffered any theory, comments or evidence which would suggest that the cause of the onset of hearing loss is somehow related to military service over four decades earlier, when it had not been documented in 2007.  Moreover, at the 2007 examination the Veteran reported having noticed his decreased hearing about 12 years earlier which only antedates a hearing loss to about 1995.  

Further, while the Veteran testified that he had not had postservice noise exposure, this is rebutted by the clinical history recorded at the 2007 VA examination which specifically recorded examples of his postservice noise exposure.  

Additionally, the Veteran has not stated or testified that he was diagnosed with a sensorineural hearing loss during service or within one year after his November 1981 service discharge.  Also, there is no evidence that the Veteran's lay statements or testimony describing symptoms during service have been supported by a later diagnosis of a hearing loss by VA standards or tinnitus by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While posited as lay evidence, the Veteran's belief that the in-service noise exposure was the cause or a precursor of his current hearing loss, it is actually a medical opinion in the guise of lay evidence and, as such, is not competent.  Moreover, he has not offered anything which would explain why his acknowledged in-service noise exposure would cause a hearing loss first documented in 2012 when he continued to have normal hearing acuity for VA purposes as late as 2007.  

Accordingly, the Board concludes that the lay evidence lacks sufficient probative value for the purpose of establishing continuity of symptomatology.  At issue then, is whether the Veteran's current hearing loss can be related to in-service noise exposure, or any other potential cause of hearing loss, by competent medical evidence.  However, there is no competent and persuasive medical opinion of record showing a relationship between the Veteran's currently diagnosed hearing loss and any causation, incident or event during service.  

The lapse of a number of years between the in-service noise exposure and the earliest contemporaneous evidence after service of hearing loss is further evidence against there being a nexus between the in-service noise exposure and current bilateral hearing loss.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While the absence of treatment is not dispositive, it suggests that he had no hearing loss.  Moreover, the recent VA examiners opined that any current hearing loss is unrelated to the Veteran's military service due to the absence of evidence of in-service changes in threshold levels and, implicitly, the passage of time without corroborating evidence of pathology.  There is no contrary medical opinion of record.  

Posited against this is the Veteran's interpretation of the evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While competent medical evidence is not always required in a claim for service connection, and competent lay evidence may suffice in appropriate circumstances, competent evidence of some kind, either medical or lay evidence, is required.  Here, there is neither competent medical evidence nor competent lay evidence that establishes continuity of symptomatology or the required nexus between the in-service noise exposure and the current hearing loss.  

Thus, the Board finds that the record as a whole and particularly the opinions of the VA examiners outweighs, for the reasons explained, the probative value of the Veteran's testimony of putative continuity of symptomatology of hearing loss.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of etiology of the Veteran's current hearing loss.  

Accordingly, service connection for bilateral hearing loss is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


